706 N.W.2d 743 (2005)
PICKL v. MICHAELS.
No. 129151.
Supreme Court of Michigan.
December 15, 2005.
Application for leave to appeal.
SC: 129151, COA: 251496.
On order of the Court, the application for leave to appeal the March 22, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would remand this case to the trial court for it to rule on plaintiffs' fraud and breach of contract claims.